IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

MATTHEW LEE JOHNSON

VS.                                                              CAUSE NUMBER AP-77,030

THE STATE OF TEXAS

                                               ORDER

        The above styled and numbered cause is before this Court on direct appeal from appellant’s

capital murder conviction and sentence of death in Cause No. F-12-23749-W in the 363rd District

Court of Dallas County.

        The Court is of the opinion the following exhibits should be inspected:

                1. State’s Exhibits Nos. 144-158 (color photographs)
                2. State’s Exhibit No. 5 (juror questionnaires on CD)


        Pursuant to Tex. R. App. 34.6(g)(2), the District Clerk of Dallas County is ordered to file these

exhibits with the Clerk of this Court on or before the 1st day of August, 2014.

        IT IS SO ORDERED THIS THE 16th DAY OF JULY, 2014




                                             PER CURIAM

EN BANC

DO NOT PUBLISH